DETAILED ACTION
In Response to Applicant’s Remarks Filed 2/7/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-14 and 21-27 are pending.
Claims 1-8, 10-14 and 21-27 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated	 by Kogan (US 3,973,800).  Kogan discloses a) a seating assembly extending along a seating axis between a first end and a second end laterally opposite the first end, the first end including a plurality of first end connectors (fig. 2: 30 left side) and the second end including a plurality of second end connectors (fig. 2: 30 right sideb) a first arm (fig. 2: 22) having a first outboard side and a first inboard side laterally opposite the first outboard side, the first inboard side including a plurality of first arm connectors (fig. 2: 30), the first arm connector and a corresponding first end connector defining a first pair of interlockable connectors for removably attaching the first arm to the first end of the seating assembly; and c) a second arm (fig. 2: 24) having a second outboard side and a second inboard side laterally opposite the second outboard side, the second inboard side including a plurality of second arm connectors (fig. 2: 30), the second arm connector and a corresponding second end connector defining a second pair of interlockable .

Alternatively, Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated	 by Wu (US 6,241,317).  Wu discloses a) a seating assembly extending along a seating axis between a first end and a second end laterally opposite the first end, the first end including a plurality of first end connectors (fig. 2: 70 left side) and the second end including a plurality of second end connectors (fig. 2: 70 right side) a first arm (fig. 2: 6) having a first outboard side and a first inboard side laterally opposite the first outboard side, the first inboard side including a plurality of first arm connectors (fig. 2: 80), the first arm connector and a corresponding first end connector defining a first pair of interlockable connectors for removably attaching the first arm to the first end of the seating assembly; and c) a second arm (fig. 2: 6 other side) having a second outboard side and a second inboard side laterally opposite the second outboard side, the second inboard side including a plurality of second arm connectors (fig. 2: 80), the second arm connector and a corresponding second end connector defining a second pair of interlockable connectors for removably attaching the second arm to the second end of the seating assembly; d) each pair of interlockable connectors comprising (i) a female bracket (fig. 2: 70) defining a bracket channel extending along a channel axis oriented generally vertically when the furniture assembly is upright, and (ii) a male bracket (fig. 2: 80) comprising a slide member slidable into the bracket channel generally along the channel axis for interlocking thereof.
As concerns claim 27, Wu discloses wherein the bracket channel has a channel length extending along the channel axis and a channel width tapering along the channel length (as shown in fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 22, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogan (US 3,973,800) in view of Kuhl et al. (US 2018/0213943) (“Kuhl”).  Kogan teaches a seating assembly having a first end and a second end laterally opposite the first end, the first end including a plurality of first end connectors (fig. 2: 30 left side) and the second end including a plurality of second end connectors (fig. 2: 30 right side), the seating assembly including at least one seat section, each seat section having a seat base (fig. 2: 26) and a seat back (fig. 2: 28); b) a first arm (fig. 2: 22) having a first outboard side and a first inboard side laterally opposite the first outboard side, the first inboard side including a plurality of first arm connectors (fig. 2: 30), each first arm connector and a corresponding first end connector defining a first pair of interlockable connectors for removably attaching the first arm to the first end of the seating assembly; c) a second arm (fig. 2: 24) having a second outboard side and a second inboard side laterally opposite the second outboard side, the second inboard side including a plurality of second arm connectors (fig. 2: 30), each second arm connector and a corresponding second end connector defining a second pair of interlockable connectors for removably attaching the second arm to the second end of the seating assembly; d) each pair of interlockable connectors .
Kogan fails to teach a separate latch mechanism for securing together adjacent one of the first arm, at least one seat section and the second arm.  However, Kuhl teaches a knock-down furniture assembly including a latch mechanism (figs. 5A,B: 142, 152) for securing together adjacent one of the first arm, at least one seat section and the second arm such that when the latch mechanisms are closed, each latch mechanism including a first member fixed to a first furniture component and a second member fixed to a second furniture component adiacent the first furniture component, the first and second furniture components comprising respective ones of the first arm, the at least one seat section, and the second arm, and wherein closing each latch mechanism pulls the first and second furniture components together along a latch axis that is generally perpendicular to the channel axis (latch element 143 pulls hook 153 along the horizontal direction in similar fashion to the present application which is perpendicular to the vertical direction of the channel axis of the bracket channels of Kogan).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the additional, known latch mechanisms taught by Kuhl in order to provide a more secure connection between the seat elements.  
	As concerns claim 23, Kogan, as modified, teaches wherein the female brackets comprise a base plate (fig. 9: 36) and a pair of retaining flanges (fig. 9: 44, 46) spaced apart from the base plate and defining the bracket channel between the retaining flanges and the base plate.
	As concerns claim 24, Kogan, as modified, teaches wherein the bracket channel extends along the channel axis between a first channel end and a second channel end opposite the first channel end, the first channel end defining a channel opening (fig. 9: 48) oriented normal to the channel axis for insertion of the slide member into the bracket channel.
	 
Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
Claims 21, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  With respect to claims 21 and 26, the prior art fails to teach wherein the first arm includes 2 female brackets, the second arm includes 2 male brackets and each seat base includes 2 female brackets on one side and 2 male brackets on the opposing side (this would require the arms to be connected from opposing directions, i.e. one slid from above the seat base and one slid from below, which is contrary to the teachings of the prior art cited).

Response to Arguments
Applicant’s arguments with respect to the remainder of the claim(s) have been considered but are moot based on the new grounds of rejection, as necessitated by amendment and the newly added claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636